DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
The Applicant’s submission of the IDSs filed 01/08/2020 has been considered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6 -  9, 10 - 13, 17 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuma (U.S. Patent Publication 20150370505 A1), in view Lawrence (U.S. Patent 6253300 B1).

With respect to Claim 1, Shuma discloses:
initiating a first migration of data rows (data rows) in a source dataset (dataset 32) in a source storage device (source storage device 32) to a target dataset (second physical database) in a target storage device (target storage device 40) ([0037], line 1-8, “... FIGS. 6A-6E... migrating the dataset 32 from a first physical database at the source storage device 30 to a second physical database at the target storage device 40 according to one embodiment. The dataset 32 in this embodiment may comprise data rows of one or more tables (i.e., data areas), or may comprise index entries for the tables (i.e., index areas)...”) <examiner note: data rows of source data sets are migrated to target dataset>),
during the first migration, receiving a first user request for access to a first data row in the source dataset ([0036], line 3-6, “... The control driver 50... perform the migration of data while also concurrently allowing the user terminals 14 to access and update the data...” [0035], “... migrate the blocks of data in dataset 32... to the target storage device 40... while allowing concurrent user access to the data in the dataset 32, 42 regardless of whether that data is currently stored at the source storage device 30 or the target storage device 40...” <examiner note: while migrating data, user is able to access and manipulate data in either source dataset 32 or target dataset 42>); 
determining that the first data row was migrated to a first target block in the target dataset ([0036], line 11-18, “... the control driver 50 intercepts user requests for the data... If, however, the requested data resides in dataset blocks that have been migrated to target storage device 40, the control driver 50 retrieves or modifies the data in dataset 42...” <examiner note: the request data/data row included in a data block that has been migrated to target dataset 42. A data block/page includes records/rows>; 
loading the source block from the source dataset into a second buffer in memory (<examiner note: data is loaded in memory, buffer, or register so that the processor processes the data>) ; and
responding to the first user request using the first data row in the first target block  ([0036], line 11-18, “... the control driver 50 intercepts user requests for the data... If, however, the requested data resides in dataset blocks that have been migrated to target storage device 40, the control driver 50 retrieves or modifies the data in dataset 42...” <examiner note: data/data rows in target dataset 42 is retrieved or modified/updated>).
Shuma does not explicitly disclose that a block size defined for the target dataset is different than a block size defined for the source dataset as claimed.
However, Lawrence teaches:
A block size defined for the target dataset is diferent than a block size defined for the source dataset (col 9, line 53-55, “... FIG. 3, in the third situation a region of free space 302 is smaller than the source partition 100...” <examiner note: the capacity of destination dataset/partition smaller than the source dataset/partition>).


With respect to Claim 6, Shuma discloses storing information (second entry) in a log file (Open File Table), the information (second entry) related to the data rows that are migrated from the source dataset to the target dataset ([0040], line 5-18, “... an Open File Table (OFT). The OFT contains a first entry identifying the first dataset 32... This second entry... is utilized... to determine whether a specific block of data has been migrated to the target dataset 42, or whether that dataset block has not been migrated and is still at the source dataset 32...”).




Wherein a device type that defines the source storage device is different than a device type that defines the target storage device (col 9, line 53-55, “... FIG. 3, in the third situation a region of free space 302 is smaller than the source partition 100...” <examiner note: the capacity of destination dataset/partition smaller than the source dataset/partition, which means that the storage devices are different>).

With respect to Claim 8, Shuma further discloses:
during the first migration, receiving a second user request to access a second data row in the source dataset ([0036], line 3-6, “... The control driver 50... perform the migration of data while also concurrently allowing the user terminals 14 to access and update the data...” [0035], “... migrate the blocks of data in dataset 32... to the target storage device 40... while allowing concurrent user access to the data in the dataset 32, 42 regardless of whether that data is currently stored at the source storage device 30 or the target storage device 40...” <examiner note: while migrating data, user is able to access and manipulate data in either source dataset 32 or target dataset 42>); 
determining that the second data row has not been migrated to the target dataset ([0036], line 11-15, “... the control driver 50 intercepts user requests... if the requested data resides in dataset blocks 32a-32c that have not yet been migrated to target storage device 40...” <examiner note: the requested data is still in the source dataset>);
determining that the second data row is in a source block in the source dataset ([0036], line 11-15, “... the control driver 50 intercepts user requests... if the requested data resides in dataset blocks 32a-32c that have not yet been migrated to target storage device 40...” <examiner note: the requested data is still in the source dataset 32>); 
loading the source block from the source dataset into a second buffer in memory (<examiner note: data is loaded in memory, buffer, or register so that the processor processes the data>) ; and
responding to the second user request using the second data row in the source block in the second buffer in memory ([0036], line 11-15, “... the control driver 50 retrieves or modifies the data in dataset 32 if the requested data resides in dataset blocks 32a-32c that have not yet been migrated to target storage device 40...” <examiner note: the data in source data is retrieved of modified>).

With respect to Claim 10, Shuma further discloses creating, by a database manager executing on a database system, a first gateway (control driver 50 to initiate the first migration, wherein the first gateway receives user requests for access to the source dataset ([0039], line 1-5, “... The network server 20, upon receiving an ONLINE AREA MOVE command, enters a data migration mode and launches execution of a control driver 50. In accordance with the present disclosure, one control driver 50 is instantiated for each dataset that is to be migrated...”[0036], line 3-12, “... The control driver 50 configures the processing circuit 22 to perform the migration of data... the control driver 50 intercepts user requests...” <examiner note: control driver is instantiated upon command Online Area Move. The control driver receives user requests and initiates the migration process>).

With respect to Claim 11, Shuma discloses subsequent to the first migration completing, removing the first gateway; and establishing a connection from the database manager to the target dataset ([0050], line 22-29, “... Control driver 50 also renames the target dataset 42 to be the original name used for the source dataset 32 (box 120). This allows processes external to the database to interact with the target dataset 42 using the original name for the source dataset 32. Thereafter, all data requests from user terminals 14 and other user processes will be directed to the data at the target dataset 42 (box 122)...” <examiner note: during migration, all access request controlled by the control driver. After migration, data access to target dataset controlled by the database software>).

With respect to Claim 12, Shuma discloses: creating, by the database manager executing on the database system, a second gateway to initiate a second migration of data rows in a source dataset in a second source storage device to a target dataset in a second target storage device, wherein the second gateway receives user requests for access to the source dataset in the second source storage device, and wherein the second gateway runs at least partially concurrently with the first gateway ([0039], line 1-5, “... The network server 20, upon receiving an ONLINE AREA MOVE command, enters a data migration mode and launches execution of a control driver 50. In accordance with the present disclosure, one control driver 50 is instantiated for each dataset that is to be migrated...”[0036], line 3-12, “... The control driver 50 configures the processing circuit 22 to perform the migration of data... the control driver 50 intercepts user requests...” <examiner note: each control driver is for each source dataset. The 2nd control driver works the same as the first control driver>.

With respect to Claim 13, Shuma discloses a non-transitory computer readable medium comprising program code that is executable by a computer system to perform operations comprising: 
initiating a migration of data rows in a source dataset in a source storage device to a target dataset in a target storage device (target storage device 40) ([0037], line 1-8, “... FIGS. 6A-6E... migrating the dataset 32 from a first physical database at the source storage device 30 to a second physical database at the target storage device 40 according to one embodiment. The dataset 32 in this embodiment may comprise data rows of one or more tables (i.e., data areas), or may comprise index entries for the tables (i.e., index areas)...”) <examiner note: data rows of source data sets are migrated to target dataset>)
during the migration, receiving a user request to modify a first data row in the source dataset ([0036], line 3-6, “... The control driver 50... perform the migration of data while also concurrently allowing the user terminals 14 to access and update the data...” [0035], “... migrate the blocks of data in dataset 32... to the target storage device 40... while allowing concurrent user access to the data in the dataset 32, 42 regardless of whether that data is currently stored at the source storage device 30 or the target storage device 40...” <examiner note: while migrating data, user is able to access and manipulate data in either source dataset 32 or target dataset 42>); 
determining that the first data row was migrated to the target dataset ([0036], line 11-18, “... the control driver 50 intercepts user requests for the data... If, however, the requested data resides in dataset blocks that have been migrated to target storage device 40, the control driver 50 retrieves or modifies the data in dataset 42...” <examiner note: the request data/data row included in a data block that has been migrated to target dataset 42. A data block/page includes records/rows>); 
identifying the first data row in a first target block of the target dataset ([0036], line 11-18, “... the control driver 50 intercepts user requests for the data... If, however, the requested data resides in dataset blocks that have been migrated to target storage device 40, the control driver 50 retrieves or modifies the data in dataset 42...” <examiner note: data/data rows in target dataset 42 is retrieved or modified/updated>); and 
modifying the first data row in the first target block of the target dataset based on the user request to modify the first data row ([0036], line 11-18, “... the control driver 50 intercepts user requests for the data... If, however, the requested data resides in dataset blocks that have been migrated to target storage device 40, the control driver 50 retrieves or modifies the data in dataset 42...” <examiner note: data/data rows in target dataset 42 is retrieved or modified/updated>).
Shuma does not explicitly disclose that a block size defined for the target dataset is different than a block size defined for the source dataset as claimed.
However, Lawrence teaches:
A block size defined for the target dataset is diferent than a block size defined for the source dataset (col 9, line 53-55, “... FIG. 3, in the third situation a region of free the capacity of destination dataset/partition smaller than the source dataset/partition>).
It would be obvious to one of ordinary skill in the art to modify online migrating source dataset of first storage to target dataset of second storage as disclosed by Shuma with identifying the size/capacity of the source and target dataset/partition and resizing the target dataset/partition on the fly as disclosed by Lawrence because resizing the target dataset/partition that is larger than the source dataset/partition without modifying source dataset allows additional free space is available to accommodate later growth in the amount of user data within the target dataset/partition. Also, resizing the target dataset/partition that is smaller than the source dataset/partition without modifying source dataset allows the target dataset/partition is created within the available space of the target storage. One of ordinary skill in the art would have been motivated to make this modification in order to allow the target dataset to accommodate later growth or to fit in with available space in the target storage.

With respect to Claim 17, Shuma discloses an apparatus (fig. 11) comprising:
a processor (fig. 11, processor 22); 
a memory coupled to the processor; and  (fig. 11, memory 24)
a database manager  ([0038], line 2, “database administrator...”) including instructions that are executable by the processor to create a first gateway ([0039], line 1-5, “... The network server 20, upon receiving an ONLINE AREA MOVE command, enters a data migration mode and launches execution of a control driver 50. In accordance with the present disclosure, one control driver 50 is instantiated for each dataset that is to be migrated...” that, when executed, causes the processor to: 
initiate a first migration of data rows in a source dataset of a first source storage device to a target dataset in a first target storage device (target storage device 40) ([0037], line 1-8, “... FIGS. 6A-6E... migrating the dataset 32 from a first physical database at the source storage device 30 to a second physical database at the target storage device 40 according to one embodiment. The dataset 32 in this embodiment may comprise data rows of one or more tables (i.e., data areas), or may comprise index entries for the tables (i.e., index areas)...”) <examiner note: data rows of source data sets are migrated to target dataset>);
during the first migration, receive a first user request for access to a data row in a source block of the source dataset ([0036], line 3-6, “... The control driver 50... perform the migration of data while also concurrently allowing the user terminals 14 to access and update the data...” [0035], “... migrate the blocks of data in dataset 32... to the target storage device 40... while allowing concurrent user access to the data in the dataset 32, 42 regardless of whether that data is currently stored at the source storage device 30 or the target storage device 40...” <examiner note: while migrating data, user is able to access and manipulate data in either source dataset 32 or target dataset 42>); 
determine that the data row was not migrated to the target dataset ([0036], line 11-15, “... the control driver 50 intercepts user requests for the data from user terminal 14, and retrieves or modifies the data in dataset 32 if the requested data resides in dataset blocks 32a-32c that have not yet been migrated to target storage device 40...” <examiner note: if the requested data is not migrated, the data is retrieved from the source dataset>); 
loading the source block from the source dataset into a second buffer in memory (<examiner note: data is loaded in memory, buffer, or register so that the processor processes the data>) ; and
respond to the first user request using the data row in the source block ([0036], line 11-15, “... the control driver 50 intercepts user requests for the data from user terminal 14, and retrieves or modifies the data in dataset 32 if the requested data resides in dataset blocks 32a-32c that have not yet been migrated to target storage device 40...” <examiner note: the data is the source data block in the source storage is retrieved>)
Shuma does not explicitly disclose that a block size defined for the target dataset is different than a block size defined for the source dataset, or loading the first target block from the target dataset into a first buffer in memory as claimed.
However, Lawrence teaches:
A block size defined for the target dataset is diferent than a block size defined for the source dataset (col 9, line 53-55, “... FIG. 3, in the third situation a region of free space 302 is smaller than the source partition 100...” <examiner note: the capacity of destination dataset/partition smaller than the source dataset/partition>).
It would be obvious to one of ordinary skill in the art to modify online migrating source dataset of first storage to target dataset of second storage as disclosed by Shuma with identifying the size/capacity of the source and target dataset/partition and resizing the target dataset/partition on the fly as disclosed by Lawrence because 

With respect to Claim 9 and 18, Shuma discloses subsequent to loading the source block into the memory in response to the first user request, receive a second user request to modify the data row in the source block ([0036], line 3-6, “... The control driver 50... perform the migration of data while also concurrently allowing the user terminals 14 to access and update the data...” [0035], “... migrate the blocks of data in dataset 32... to the target storage device 40... while allowing concurrent user access to the data in the dataset 32, 42 regardless of whether that data is currently stored at the source storage device 30 or the target storage device 40...” <examiner note: while migrating data, user is able to access and manipulate data in either source dataset 32 or target dataset 42>); determine that the data row was migrated to the target dataset; identify a target block of the target dataset containing the data row ([0036], line 11-18, “... the control driver 50 intercepts user requests for the data... If, however, the requested data resides in dataset blocks that have been migrated to target storage device 40, the control driver 50 retrieves or modifies the data in dataset 42...” <examiner note: the request data/data row included in a data block that has been migrated to target dataset 42. A data block/page includes records/rows>; and modify the data row in the target block of the target dataset based on the second user request to modify the data row ([0036], line 11-18, “... the control driver 50 intercepts user requests for the data... If, however, the requested data resides in dataset blocks that have been migrated to target storage device 40, the control driver 50 retrieves or modifies the data in dataset 42...” <examiner note: data/data rows in target dataset 42 is retrieved or modified/updated>).

With respect to Claim 20, Shuma further discloses wherein the instructions are executable by the processor to further: create a second gateway to change an architecture of a second source dataset in a second source storage device, wherein the storage gateway is to:  initiate a second migration of data rows in the source dataset in the second source storage device to a target dataset in a second target storage device, wherein the second gateway is to run at least partially concurrently with the first gateway ([0039], line 1-5, “... The network server 20, upon receiving an ONLINE AREA MOVE command, enters a data migration mode and launches execution of a control driver 50. In accordance with the present disclosure, one control driver 50 is instantiated for each dataset that is to be migrated...”[0036], line 3-12, “... The control driver 50 configures the processing circuit 22 to perform the migration of data... the control driver 50 intercepts user requests...” <examiner note: each control driver is for each source dataset. The 2nd control driver works the same as the first control driver>).  

Claims 2, 4-5, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shuma (U.S. Pub 2015/0370505 A1), in view Lawrence (U.S. Patent 6253300 B1), and further in view of Nishino (U.S. Pub 20050246385 A1)
With respect to Claim 2 and 14, the combination of Shuma and Lawrence does not explicitly disclose: temporarily blocking the user request based on determining that the first data row is currently selected for migrating; and responding to the user request after the first data row is migrated from the source dataset 
	Nishino discloses temporarily blocking the user request based on determining that the first data row is currently selected for migrating ([0053], line5-10, “... In the illustrated example, the page having the page number "P1" is in the being-copied status, so that after waiting for a status change of the associated page from the being-copied status to the copied status...” <examiner note: the updating process is halt because the record R4 is being copied/migrated>);  and responding to the user request after the first data row is migrated from the source dataset ([0053], line 10-11, “...  the updated record 6b is written in... the copy destination database 2a...” <examiner note: after record R4 is migrated, the updating is implemented>).

    PNG
    media_image1.png
    452
    659
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art to include a page status management table including the status of progress of copying/migrating of each page/block of the source dataset as disclosed by Nishino into Shuma to response to access requests to data during the migration process. By incorporating the page status management table, access requests are responded based on the status of progress of each page/block of source dataset during online migration process and which of database should be accessed.

With respect to Claim 4, Nishino further discloses updating a last migrated key value upon each occurrence of a data row that is migrated from the source dataset to the target dataset ([0116], “... Next, in the copy transaction 111, records are sequentially read from the prime page to be copied and an overflow page associated therewith by a pointer in the prime page (step S32). In the illustrated example, records having the record numbers "R1" and "R2" are read out from the prime page and a record having the record number "R3" is read from the overflow page...” <examiner note: records R1, R2, and R3 are migrated sequentially. It is obviously, the system must keep track the last record that has been migrated in order to migrate the next record>).

With respect to Claim 5, Nishino discloses selecting the first data row to be migrated based on a current value of the last migrated key value and a key value of the first data row ([0116], “... Next, in the copy transaction 111, records are sequentially read from the prime page to be copied and an overflow page associated therewith by a pointer in the prime page (step S32). In the illustrated example, records having the record numbers "R1" and "R2" are read out from the prime page and a record having the record number "R3" is read from the overflow page...” <examiner note: Obviously, after the last record R1 has been migrated, the next or current record is R2 is selected for migration>).

With respect to Claim 15, Nishino further discloses wherein the program code is executable by the computer system to perform further operations comprising: updating a last migrated key value upon each occurrence of a data row being migrated from the source dataset to the target dataset ([0116], “... Next, in the copy transaction 111, records are sequentially read from the prime page to be copied and an overflow page associated therewith by a pointer in the prime page (step S32). In the illustrated example, records having the record numbers "R1" and "R2" are read out from the prime page and a record having the record number "R3" is read from the overflow page...” <examiner note: records R1, R2, and R3 are migrated sequentially. It is obviously, the system must keep track the last record that has been migrated in order to migrate the next record>); and selecting the first data row to be migrated based on a current value of the last migrated key value and a key value of the first data row ([0116], “... Next, in the copy transaction 111, records are sequentially read from the prime page to be copied and an overflow page associated therewith by a pointer in the prime page (step S32). In the illustrated example, records having the record numbers "R1" and "R2" are read out from the prime page and a record having the record number "R3" is read from the overflow page...” <examiner note: Obviously, after the last record R1 has been migrated, the next or current record is R2 is selected for migration>)	.

With respect to Claim 16, Shuma does not explicitly disclose wherein the program code is executable by the computer system to perform further operations comprising: receiving a user request to add a second data row to the source dataset; adding the second data row to an active target block of the target dataset; selecting a next data row in the source dataset to be migrated to the target dataset; and migrating the next data row from the source dataset to the active target block of the target dataset.  
	Nishino discloses wherein the program code is executable by the computer system to perform further operations comprising: receiving a user request to add a second data row to the source dataset ([0052], line 1-2, “... assuming that a record having a record number "R3" is input as an updated record 6a...” <examiner note: a request to add record R3 into source database 1a>); adding the second data row to an active target block of the target dataset ([0052], line 7-9, “... the updated record 6a is written into the copy source database 1a and the copy destination database 2a...” <examiner note: R3 is added to page P2 of target database 2a); selecting a next data row in the source dataset to be migrated to the target dataset ([0053], “... a record having a record number "R4" is input as an updated record 6b, since the page ... having the page number "P1"... the page having the page number "P1" is in the being-copied status...” <examiner note: R4 is selected for migration>); and migrating the next data row from the source dataset to the active target block of the target dataset ([0053], “...  the updated record 6b is written in... the copy destination database 2a...”). 

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shuma (U.S. Pub 2015/0370505 A1), in view Lawrence (U.S. Patent 6253300 B1) in view of Bendakovsky (U.S Pub 20110035359 A1).

With respect to Claim 3, Bendakovsky discloses selecting each data row from the source dataset to be migrated to the target dataset based on a native sequence of the data row in the source dataset (<examiner note: the physical order of index records K1, K2, and K3 of source dataset is not in order. The physical order of index records K1, K2, and K3 in target dataset 203 is in order>).

    PNG
    media_image2.png
    257
    519
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    308
    519
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art to modify reordering physical ordering data blocks for matching with logical ordering as disclosed by Bendakovsky into the combination of Shuma and Lawrence because the rearranging physical order matching the logical order of pages reduces the external fragmentation of the block/pages. By incorporating Bendakovsky into Shuma and Lawrence, the physical order of blocks/pages of the target dataset is matched with logical order of pages/blocks .

Allowable Subject Matter
Claim 19 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        January 27, 2021